Exhibit 10.27 (b)

AMENDED AND RESTATED SUPPORT AND SUBORDINATION AGREEMENT

This Amended and Restated Support and Subordination Agreement (this “Agreement”)
is entered into as of February 9, 2012, by and among GREEN PLAINS HOLDINGS II
LLC, a Delaware limited liability company (the “Borrower”), GREEN PLAINS
RENEWABLE ENERGY, INC., an Iowa corporation (the “Parent”), and COBANK, ACB, a
federally chartered banking organization, as administrative agent under the
Credit Agreement described below (in such capacity, the “Administrative Agent”).

The Borrower entered into that certain Amended and Restated Loan and Security
Agreement dated as of December 14, 2005 among the Borrower, the Administrative
Agent and certain financial institutions from time to time party thereto as
lenders (as amended, restated, supplemented or otherwise modified from time to
time, the “Prior Loan Agreement”).

The Borrower, the Administrative Agent and certain financial institutions from
time to time party thereto as lenders (the “Lenders”) are entering into an
Amended and Restated Credit Agreement of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Prior Loan Agreement is amended and restated
in its entirety. All debts, liabilities and obligations of the Borrower under
the Prior Loan Agreement continue as debts, liabilities and obligations of the
Borrower under the Credit Agreement and the related Loan Documents (as defined
in the Credit Agreement).

As the Borrower is a wholly-owned subsidiary of the Parent, the Parent expects
to receive substantial direct economic benefit from the transactions
contemplated by Credit Agreement.

As a condition to entering into the Credit Agreement, the Lenders have required
that the Borrower and the Parent execute and deliver this Agreement, and the
Borrower and the Parent are willing to do so in accordance with the terms set
forth herein. This Agreement is intended to amend and restate in its entirety
that certain Support and Subordination Agreement dated as of October 22, 2010
among the Borrower, the Parent and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Prior Support Agreement”).

ACCORDINGLY, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1. Definitions. All terms defined in the Credit Agreement that are not otherwise
defined herein shall have the meanings given them in the Credit Agreement. In
addition, as used herein, the following terms have the meanings specified below:

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. sections 101 et seq., as from time to time amended, and any successor or
similar statute. All references to articles, sections, subsections and clauses
of the Bankruptcy Code shall include all amendments, modifications and
renumberings thereof from time to time.



--------------------------------------------------------------------------------

“Bankruptcy Law” means the Bankruptcy Code or any similar federal, state,
provincial or other bankruptcy, insolvency, receivership or similar law
affecting creditors’ rights.

“Capital Cure Amount” means, with respect to any Capital Support Event, an
amount that, when added to the funds available to the Borrower under and in
accordance with the Credit Agreement, will satisfy the Borrower’s working
capital requirements for the fiscal quarter following such Capital Support
Event.

“Capital Support Event” means the need, or prospective need, for working capital
in excess of funds available to the Borrower under the Credit Agreement.

“Covenant Cure Amount” means, with respect to any Covenant Support Event, the
amount necessary to prevent any Default of, and ensure continued compliance
with, the Financial Covenants for the fiscal quarter following such Covenant
Support Event.

“Covenant Support Event” means the occurrence, or prospective occurrence, of a
Default by the Borrower with respect to any Financial Covenant.

“Cure Amount” means a Capital Cure Amount or a Covenant Cure Amount, as
applicable.

“DIP Financing” means any debtor-in-possession financing or similar financing
provided to the Borrower by any Senior Lender Party under Section 364 of the
Bankruptcy Code or under any other Bankruptcy Law or otherwise in connection
with any Proceeding or any such financing consented to by the Senior Lender
Parties.

“Paid in Full” or “Payment in Full” means, when used in connection with the
Senior Obligations, the full and final payment in cash of all of the Senior
Obligations (other than indemnification obligations not then asserted or due),
the expiration, cancellation or cash collateralization (in a manner acceptable
to the Administrative Agent in an amount equal to 105% of the maximum amount of
the maximum potential exposure as reasonably determined by the Administrative
Agent from time to time) of all letter of credit obligations, hedging
obligations, interest rate swap obligations, interest rate cap obligations,
interest rate collar obligations, treasury management obligations, cash
management obligations or other similar obligations under the Loan Documents,
and the termination of all commitments and obligations of the Senior Lender
Parties to make loans or extend other financial accommodations to the Borrower
under the Loan Documents or with respect to the Senior Obligations.

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, trusteeship, custodianship, reorganization, readjustment,
composition, liquidation, dissolution, assignment for the benefit of creditors,
appointment of a receiver, trustee, custodian or other officer with similar
powers or any other proceeding for the reorganization, recapitalization,
liquidation, dissolution or other winding up of a Person or any of the assets of
such Person (including, without limitation, any such Proceeding under the
Bankruptcy Code or under any other Bankruptcy Law).

 

-2-



--------------------------------------------------------------------------------

“Prohibited Source of Funds” shall have the meaning specified in Section 2(d)
hereof.

“Refinance” means, in respect of any Senior Obligation or any Subordinated
Obligation, to refinance, replace or refund, or to issue other indebtedness, in
exchange or replacement for, such Senior Obligation or such Subordinated
Obligation, as applicable, in whole or in part, whether with the same or
different lenders, agents or arrangers, with terms, conditions, covenants and
defaults substantially the same as those then existing in the Loan Documents or
the documents (if any) evidencing the Subordinated Obligations, as applicable,
prior to such refinancing, replacement, refunding or issuance or which could be
included in the Loan Documents or the documents (if any) evidencing the
Subordinated Obligations, as applicable, pursuant to an amendment, modification,
supplement or restatement permitted by this Agreement. “Refinanced” and
“Refinancing” shall have correlative means.

“Senior Lending Parties” means, collectively, the Administrative Agent, the
Lenders and the other “Lender Parties” (as defined in the Credit Agreement), and
each is a “Senior Lending Party”.

“Senior Obligations” means each and every debt, liability and obligation of
every type and description which the Borrower may now or at any time hereafter
owe to the Senior Lender Parties, including without limitation the Obligations,
whether any such debt, liability or obligation now exists or is hereafter
created or incurred, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several, all interest thereon, and
all fees, costs and other charges related thereto, and all renewals, extensions,
amendments, modifications, supplements and restatements thereof and any note,
notes or other evidences of indebtedness issued in whole or partial substitution
therefor, and any Refinancing of any of the foregoing, and including,
specifically, without limitation, all debts, liabilities and obligations of the
Borrower owing to the Senior Lender Parties arising subsequent to the
commencement of any Proceeding related to the Borrower, including without
limitation interest and other debts, liabilities and obligations regardless of
whether they are allowed as a claim in such Proceeding, and including without
limitation all debts, liabilities and obligations pursuant to any DIP Financing
provided by any Senior Lender Party to the Borrower.

“Subordinated Obligations” means each and every debt, liability and obligation
of every type and description which the Borrower may now or at any time
hereafter owe to the Parent, including without limitation each Support Revolving
Loan and Support Term Loan made by the Parent for the benefit of the Borrower,
whether any such debt, liability or obligation now exists or is hereafter
created or incurred, and whether it is or may be direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several, all interest thereon, and
all fees, costs and other charges related thereto, and all renewals, extensions,

 

-3-



--------------------------------------------------------------------------------

amendments, modifications, supplements and restatements thereof and any note,
notes or other evidences of indebtedness issued in whole or partial substitution
therefor, and any Refinancing of any of the foregoing, and including,
specifically, without limitation, all debts, liabilities and obligations of the
Borrower owing to the Parent arising subsequent to the commencement of any
Proceeding relating to the Borrower, including without limitation interest and
other debts, liabilities and obligations regardless of whether they are allowed
as a claim in such Proceeding.

“Support Contribution” means an equity contribution or an investment made by the
Parent to the Borrower, the entire amount of which is contributed as an equity
contribution from the Parent to the Borrower, in each case obtained from sources
other than Prohibited Sources of Funds.

“Support Payment” means a Support Contribution, a Support Revolving Loan and/or
a Support Term Loan, as applicable.

“Support Revolving Loan” means an unsecured, subordinated revolving loan
(subject at all times to the terms and conditions of this Agreement) made by the
Parent to the Borrower (for which the source thereof is other than a Prohibited
Source of Funds).

“Support Term Loan” means an unsecured, subordinated term loan (subject at all
times to the terms and conditions of this Agreement) made by the Parent to the
Borrower (for which the source thereof is other than a Prohibited Source of
Funds).

“Support Event” means a Covenant Support Event or a Capital Support Event, as
applicable.

2. Support Events.

(a) Upon the occurrence of a Covenant Support Event, the Parent may, in its
discretion, make a Support Term Loan and/or a Support Contribution to the
Borrower in immediately available funds in an aggregate amount equal to the
Covenant Cure Amount.

(b) Upon the occurrence of a Capital Support Event, the Parent may, in its
discretion, make a Support Revolving Loan and/or a Support Contribution to the
Borrower in immediately available funds in an aggregate amount equal to the
Capital Cure Amount.

(c) As promptly as practicable, but in any event not later than two Business
Days, after making a Support Payment to the Borrower, the Parent will deliver to
the Administrative Agent a detailed statement setting forth the nature of the
Support Event giving rise to such Support Payment and all relevant details with
respect to such Support Term Loan, Support Revolving Loan or Support
Contribution, as applicable, and stating whether or not such Cure Amount with
respect to such Support Event has been satisfied and paid in full.

 

-4-



--------------------------------------------------------------------------------

(d) Neither the Parent nor the Borrower shall permit any Support Payment to
(i) result in the imposition of any Lien on the Borrower’s property (other than
Liens in favor of the Administrative Agent under the Credit Agreement or any
other Loan Document), (ii) be funded through the sale of any of the Borrower’s
assets, (iii) result in the Parent owning less than 100% of the equity interests
in and to the Borrower, (iv) result in any Lien on any equity interest in the
Borrower, (v) result in the ability of any Person other than the Parent or the
Administrative Agent from voting, directly or indirectly, any equity interest in
the Borrower. Any source of funds for a Support Payment directly or indirectly
resulting in the occurrence of any of (i) through (v) in the preceding sentence
shall be deemed a “Prohibited Source of Funds.”

3. Subordination. Payment of the Subordinated Obligations is hereby expressly
subordinated to the extent and in the manner hereinafter set forth to the
Payment in Full of the Senior Obligations. The Subordinated Obligations shall
continue to be subordinated to the Senior Obligations even if the Senior
Obligations are subordinated, set aside, avoided or disallowed under the
Bankruptcy Code, any other Bankruptcy Law or any other applicable law.
Regardless of any Lien which the Parent may ever have in any assets of the
Borrower, whether by law or by agreement, any Lien which any Senior Lender Party
shall hold in the Collateral shall be prior to any such Lien of the Parent,
regardless of whether any such Lien of any Senior Lender Party is perfected and
regardless of the relative dates or manner of any perfection of such Liens, and
any such Lien claimed therein by the Parent shall be and remain fully
subordinate for all purposes to the Lien of any Senior Lender Party therein for
all purposes whatsoever.

4. Prohibited Payments in respect of the Subordinated Obligations. Until all of
the Senior Obligations have been Paid in Full, the Parent shall not, without the
Administrative Agent’s prior written consent, demand, receive or accept any
principal, interest or other payment from the Borrower in respect of the
Subordinated Obligations, or exercise any right of or permit any setoff in
respect of the Subordinated Obligations, except that the Parent may accept, when
due:

(a) payments of principal of, or interest accrued on, any Support Revolving Loan
so long as no Default or Event of Default has occurred or would occur as a
result of or immediately following any such payment;

(b) payments of principal under any Support Term Loan so long as (i) no Default
or Event of Default has occurred or would occur as a result of or immediately
following any such payment, (ii) the Borrower has maintained Working Capital in
an amount equal to or greater than $15,000,000 for two consecutive fiscal
quarters following the funding of a Support Term Loan, and (iii) Working Capital
of the Borrower will continue to equal or exceed $15,000,000 after giving effect
to any such payment; and

(c) payments of interest accrued on any Support Term Loan so long as no Default
or Event of Default has occurred or would occur as a result of or immediately
following any such payment.

Notwithstanding the foregoing, no principal, interest or other payment shall be
made by the Borrower or accepted by the Parent in respect of any Subordinated
Obligation during the continuance of any Default or Event of Default.

 

-5-



--------------------------------------------------------------------------------

5. Turnover of Prohibited Payments. If the Parent receives any payment in
respect of any Subordinated Obligation that the Parent is not entitled to
receive under the provisions of this Agreement, the Parent will hold the amount
so received in trust for the Senior Lender Parties and will forthwith turn over
such payment to the Administrative Agent in the form received (except for the
endorsement of the Parent where necessary) for application to then-existing
Senior Obligations (whether or not due), in such order and manner of application
as the Administrative Agent may deem appropriate in its sole discretion. If the
Parent exercises any right of setoff which the Parent is not permitted to
exercise under the provisions of this Agreement, the Parent will promptly pay
over to the Administrative Agent, in immediately available funds, an amount
equal to the amount of the claims or obligations offset. If the Parent fails to
make any endorsement required under this Agreement, the Administrative Agent, or
any of its officers, employees or agents on behalf of the Administrative Agent,
is hereby irrevocably appointed as the attorney-in-fact (which appointment is
coupled with an interest) for the Parent to make such endorsement in the
Parent’s name.

6. No Action on Subordinated Obligations. The Parent will not commence any
action or proceeding against the Borrower to recover all or any part of the
Subordinated Obligations, or join with any creditor (unless the Senior Lender
Parties shall so join) in bringing any Proceeding against the Borrower under the
Bankruptcy Code, any other Bankruptcy Law or any other applicable law, or take
possession of, sell, or dispose of any Collateral or any other asset of the
Borrower, or exercise or enforce any other right or remedy available to the
Parent with respect to the Borrower, any of the Collateral or any other asset of
the Borrower, unless and until the Senior Obligations have been Paid in Full.

7. No Liens in Collateral or Other Assets of the Borrower.

(a) The Parent agrees that it will not obtain or accept any Lien in any of the
Collateral or in any other asset of the Borrower.

(b) If the Parent breaches its agreement in clause (a) above (and without
limiting any claims or causes of action or other remedies which the Senior
Lender Parties may have against the Parent for such breach), notwithstanding any
Lien now held or hereafter acquired by the Parent in the Collateral or in any
other asset of the Borrower, the Administrative Agent or any other Senior Lender
Party may take possession of, sell, dispose of, and otherwise deal with all or
any part of the Collateral and any other assets of the Borrower, and may enforce
any right or remedy available to them with respect to the Borrower, any
Collateral and any other asset of the Borrower, all without notice to or consent
of the Parent except as specifically required by applicable law. In addition,
and without limiting the generality of the foregoing, if the Parent has a Lien
in any Collateral or in any of other assets of the Borrower in violation of
clause (a) above, the Parent hereby irrevocably consents to any sale or
disposition by the Borrower of any of the Collateral or any of the other assets
of the Borrower which has been consented to by the Administrative Agent free and
clear of any such Lien of the Parent. Upon request of the Administrative Agent,
the Parent shall immediately execute and deliver to the Administrative Agent
such releases and terminations (and any related financing statements such as
“in-lieu” financing statements under Part 7 of Article 9 of the Uniform
Commercial Code) as the Administrative Agent shall request with respect to any
Lien

 

-6-



--------------------------------------------------------------------------------

which the Parent may have obtained or accepted in any of the Collateral or in
any other asset of the Borrower. The Parent hereby irrevocably appoints the
Administrative Agent, or any of its officers, employees or agents on behalf of
the Administrative Agent, as its attorney-in-fact (which appointment is coupled
with an interest) for the purpose of executing and filing such releases or
terminations with respect to any of the Collateral or any other asset of the
Borrower.

(c) The Senior Lender Parties shall have no duty to preserve, protect, care for,
insure, take possession of, collect, dispose of, or otherwise realize upon any
of the Collateral or any of the other assets of the Borrower, and in no event
shall the Senior Lender Parties be deemed the Parent’s agent with respect to the
Collateral or any of the other assets of the Borrower. All proceeds received by
the Senior Lender Parties with respect to any Collateral or any other assets of
the Borrower may be applied to any of the Senior Obligations in such manner and
order of application that the Administrative Agent shall determine in its sole
discretion.

(d) The Parent agrees that (i) no covenant, agreement or restriction contained
in any of the Loan Documents shall be deemed to prevent, restrain, limit or
restrict in any way the rights and remedies of the Senior Lender Parties with
respect to the Collateral and the other assets of the Borrower, and (ii) no
covenant, agreement or restriction contained in any of the Loan Documents shall
be deemed to prevent, restrain, limit or restrict in any way any sale or other
disposition by the Borrower of the Collateral or of any other assets of the
Borrower after the occurrence of a Default or Event of Default if the
Administrative Agent has consented to such sale or disposition.

8. Proceedings.

(a) In connection with any Proceeding involving the Borrower or any of its
respective properties or assets, the agreements contained in this Agreement
shall remain in full force and effect and enforceable pursuant to their terms in
accordance with Section 510(a) of the Bankruptcy Code and in accordance with any
other applicable provision of any Bankruptcy Law, and all references herein to
the Borrower shall be deemed to apply to the Borrower as debtor-in-possession
and to any trustee or receiver or similar officer for the estate of the
Borrower.

(b) Notwithstanding any provision of this Agreement to the contrary, in any
Proceeding involving the Borrower or any of its respective properties or assets,
(i) all Senior Obligations shall be Paid in Full before any payment or
distribution (whether made in cash, securities or other property) shall be made
in any such Proceeding with respect to or on account of any of the Subordinated
Obligations, (ii) any payment or distribution which, but for this Agreement,
otherwise would be payable or deliverable in any such Proceeding in respect of
the Subordinated Obligations, shall be paid or distributed directly to the
Administrative Agent to be held and/or applied to the Senior Obligations in such
manner and order of application as the Administrative Agent shall determine in
its sole discretion until all of the Senior Obligations have been Paid in Full,
(iii) the Parent hereby irrevocably authorizes, empowers and directs the
Borrower, all debtors-in-possession, receivers, trustees, liquidators,
custodians, distribution agents,

 

-7-



--------------------------------------------------------------------------------

plan representatives, conservators or others having authority to make or
otherwise effect any such payments or distributions to make such payments and
distributions directly to the Administrative Agent for the benefit of the Senior
Lender Parties, and the Parent also hereby irrevocably authorizes and empowers
the Administrative Agent to demand, sue for, collect and receive each such
payment or distribution, (iv) the Parent agrees to execute and deliver to the
Administrative Agent all such further documents or instruments as may be
reasonably requested by the Administrative Agent with respect to the
authorizations described in clause (iii) of this Section 8(b), and (v) the
Parent hereby irrevocably appoints the Administrative Agent, or any of its
officers, employees or agents on behalf of the Administrative Agent, as the
attorney-in-fact (which appointment is coupled with an interest) for the Parent
with the power to execute, prepare, verify, deliver and file proofs of claim or
similar documents in respect of the Subordinated Obligations in connection with
any Proceeding and to vote the claims of the Parent in connection with any
Proceeding; provided, however, none of the Senior Lender Parties shall have any
obligation or duty to execute, prepare, verify, deliver and/or file any such
proof of claim or similar document in any Proceeding or to vote any claim of the
Parent in any Proceeding and the action or inaction of the Senior Lender Parties
shall not give rise to any claims or liability against any of the Senior Lender
Parties. In the event that, notwithstanding the foregoing, any payment or
distribution of assets or securities, or the proceeds of any thereof, shall be
collected or received by the Parent in contravention of this provision or any
other provisions of this Agreement, such payment or distribution shall be
received in trust by the Parent (without commingling with other funds) for the
benefit of the Senior Lender Parties and the Parent shall forthwith deliver such
payment or distribution to the Administrative Agent for the benefit of the
Senior Lender Parties for application to the payment of the Senior Obligations
in such order and manner of application as the Administrative Agent shall
determine in its sole discretion.

(c) The Senior Obligations shall continue to be treated as Senior Obligations
and the provisions of this Agreement shall continue to govern the relative
rights and priorities of the Senior Lender Parties and the Parent even if all or
any part of the Senior Obligations is subordinated, set aside, avoided or
disallowed in connection with any Proceeding or if any interest, fees, expenses
or other amounts accruing with respect to the Senior Obligations following the
commencement of any Proceeding is otherwise disallowed or even if all or any
part of the Liens in the Collateral securing the Senior Obligations are
subordinated, set aside, avoided or disallowed in connection with any
Proceeding. To the extent that any of the Senior Lender Parties receives any
payments on or in respect of the Senior Obligations, including, without
limitation, from proceeds of the Collateral, which are subsequently invalidated,
declared to be fraudulent or preferential, avoided, set aside and/or required to
be repaid to the Borrower, trustee, receiver or any other party in any
Proceeding or otherwise under any Bankruptcy Law, other applicable law, common
law, equitable cause, or otherwise, then, to the extent of such payments
received, the Senior Obligations, or part thereof, which had been repaid with
such payments shall be automatically reinstated and shall not be or considered
Paid in Full and all Senior Obligations and all related Liens in the Collateral
shall be reinstated and shall continue in full force and effect as if such
payments had not been received by the Senior Lender Parties.

 

-8-



--------------------------------------------------------------------------------

(d) In the event of any Proceeding involving the Borrower, the Parent agrees as
follows: (i) the Parent will not challenge, contest, oppose or object to (or
cause or support any other Person in challenging, contesting, opposing or
objecting to) any use, sale or lease of cash collateral under Section 363 of the
Bankruptcy Code or under any other applicable Bankruptcy Law or otherwise that
is consented to or supported by the Senior Lender Parties, (ii) the Parent will
not challenge, contest, oppose or object to (or cause or support any other
Person in challenging, contesting, opposing or objecting to) any request by the
Senior Lender Parties for adequate protection under Section 361, Section 362,
Section 363 or Section 364 of the Bankruptcy Code or under any other applicable
Bankruptcy Law or otherwise, (iii) the Parent will not challenge, contest,
oppose or object to (or cause or support any other Person in challenging,
contesting, opposing or objecting to) any DIP Financing provided to the Borrower
by any of the Senior Lender Parties or consented to or supported by the Senior
Lender Parties, (iv) the Parent will not, directly or indirectly through an
affiliate or otherwise, provide or seek to provide (and will not cause or
support any other Person (other than a Senior Lender Party) in providing or
seeking to provide) any debtor-in-possession or other similar financing to the
Borrower under Section 364 of the Bankruptcy Code or under any other Bankruptcy
Law or otherwise, (v) the Parent will not challenge, contest, oppose or object
to (or cause or support any other Person in challenging, contesting, opposing or
objecting to) any sale under Section 363 of the Bankruptcy Code or under any
other applicable Bankruptcy Law or otherwise that is consented to or supported
by the Senior Lender Parties, (vi) the Parent will not challenge, contest,
oppose or object to (or cause or support any other Person in challenging,
contesting, opposing or objecting to) any motion for relief from the automatic
stay of Section 362 of the Bankruptcy Code (or any similar stay in any
Proceeding under any other Bankruptcy Law) filed by any of the Senior Lender
Parties, (vii) the Parent will not challenge, contest, oppose or object to (or
cause or support any other Person in challenging, contesting, opposing or
objecting to) any Liens or claims of the Administrative Agent or the Senior
Lender Parties, including, without limitation, any claims for allowance or
payment of post-petition interest, and the Parent will not seek (and will not
cause or support any other Person in seeking) any judicial or other relief or
action that would limit, impair, invalidate, avoid, set aside or subordinate any
Liens or claims of the Administrative Agent or the Senior Lender Parties,
including, without limitation, any claims for allowance or payment of
post-petition interest, (viii) the Parent will not contest, oppose or object to
any plan of reorganization or liquidation or other dispositive restructuring
plan supported by the Senior Lender Parties, (ix) the Parent will not seek or
support (or cause or support any other Person in seeking or supporting) any plan
of reorganization or liquidation or other dispositive restructuring plan which
is not supported by the Senior Lender Parties, (x) the Parent shall not
challenge, contest, oppose or object to (or cause or support any other Person in
challenging, contesting, opposing or objecting to) the exercise by the Senior
Lender Parties of the right (or amount) to credit bid any or all of the Senior
Obligations pursuant to Section 363(k) of the Bankruptcy Code or under any other
applicable Bankruptcy Law or otherwise.

 

-9-



--------------------------------------------------------------------------------

9. Waivers. The Parent expressly waives the benefit of any and all defenses and
discharges available to a guarantor, surety, endorser or accommodation party
dependent on an obligor’s character as such, except the defense of discharge by
Payment in Full. Without limiting the generality of the foregoing, the
obligations of the Parent hereunder shall not be affected or impaired in any way
by any of the following acts or things (which the Administrative Agent and the
other Senior Lender Parties are hereby expressly authorized to do, omit or
suffer from time to time without notice to or consent of anyone): (a) any
acceptance of collateral security, guarantors, accommodation parties or sureties
for any or all of the Senior Obligations; (b) any extension or renewal of any of
the Senior Obligations (whether or not for longer than the original period) or
any modification of the interest rate, maturity or other terms of any such
Senior Obligation; (c) any waiver or indulgence granted to the Borrower, any
delay or lack of diligence in the enforcement of any of the Senior Obligations;
(d) any full or partial release of, compromise or settlement with, or agreement
not to sue, the Borrower or any guarantor or other person liable on or with
respect to any of the Senior Obligations; (e) any release, surrender,
cancellation or other discharge of any of the Senior Obligations (other than
discharge by Payment in Full) or the acceptance of any instrument in renewal or
substitution for any instrument evidencing any such Senior Obligations; (f) any
failure to obtain collateral security (including rights of setoff) for any of
the Senior Obligations, or to see to the proper or sufficient creation and
perfection thereof, or to establish the priority thereof, or to preserve,
protect, insure, care for, exercise or enforce any collateral security for any
of the Senior Obligations; (g) any modification, alteration, substitution,
exchange, surrender, cancellation, termination, release or other change,
impairment, limitation, loss or discharge of any collateral security for any of
the Senior Obligations; (h) any assignment, sale, pledge or other transfer of
any of the Senior Obligations; or (i) any manner, order or method of application
of any payments or credits on any of the Senior Obligations. The Parent will not
assert against any Senior Lender Party any defense of waiver, release, discharge
in bankruptcy, statute of limitations, res judicata, statute of frauds,
anti-deficiency statute, fraud, ultra vires acts, usury, illegality or
unenforceability which may be available to the Borrower in respect of the Senior
Obligations, or any setoff available to the Borrower against any Senior Lender
Party. In addition to and without limiting Section 8 above, the obligations of
the Parent hereunder shall not be affected or impaired by any voluntary or
involuntary liquidation, dissolution, sale or other disposition of all or
substantially all the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
event or proceeding affecting, the Borrower or any of its assets. The Parent
will not assert any claim, defense or setoff available to it against the
Borrower as a defense to the performance of its obligations hereunder.

10. Restrictive Legend; No Transfer of Subordinated Obligations; No Amendment to
Subordinated Obligations. The Parent will cause all notes, bonds, debentures or
other instruments evidencing the Subordinated Obligations or any part thereof to
contain a specific statement thereon to the effect that the debts, liabilities
and obligations evidenced thereby is subject to the provisions of this
Agreement, and the Parent will mark its books conspicuously to evidence the
subordination effected hereby. At the request of the Administrative Agent, the
Parent shall deposit with the Administrative Agent all of the notes, bonds,
debentures or other instruments evidencing the Subordinated Obligations, which
notes, bonds, debentures or other instruments may be held by the Administrative
Agent unless and until all of the Senior Obligations have been Paid in Full.
Without the prior written consent of the Administrative Agent, the Parent will
not assign, transfer or pledge to any other Person any of the

 

-10-



--------------------------------------------------------------------------------

Subordinated Obligations or any of the notes, bonds, debentures or other
instruments evidencing the same. Without the prior written consent of the
Administrative Agent, the Parent will not alter, change or amend any of the
terms or conditions of the Subordinated Obligations or any of the notes, bonds,
debentures or other instruments evidencing the same.

11. No Commitment. None of the provisions of this Agreement shall be deemed or
construed to constitute or imply any commitment or obligation on the part of any
of the Senior Lender Parties to make any future loans or other extensions of
credit or financial accommodations to the Borrower.

12. Representations and Warranties. The Parent hereby represents and warrants to
the Administrative Agent and the other Senior Lender Parties as follows:

(a) The Parent is duly organized, validly existing and in good standing under
the laws of the state of Iowa.

(b) The Parent has full power and authority to enter into, execute, deliver and
carry out the terms of this Agreement and to incur the obligations provided for
herein, all of which have been duly authorized by all proper and necessary
action and are not prohibited by the organizational documents of the Parent.

(c) This Agreement, when executed and delivered, will constitute the valid and
legally binding obligation of the Parent, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles.

(d) No provisions of any material mortgage, indenture, contract, agreement,
statute, rule, regulation, judgment, decree or order binding on the Parent or
affecting the property of the Parent conflicts with, or requires any consent
that has not already been obtained under, or would in any way prevent the
execution, delivery or performance of the terms of this Agreement. The
execution, delivery and carrying out of the terms of this Agreement will not
constitute a default under, or result in the creation or imposition of, or
obligation to create, any Lien upon the property of the Parent pursuant to the
terms of any such material mortgage, indenture, contract or agreement. No
pending or, to the best of the Parent’s knowledge, threatened, litigation,
arbitration or other proceeding, if adversely determined, would in any way
prevent the performance of the terms of this Agreement.

13. Notice. All notices and other communications hereunder shall be in writing
and shall be (a) personally delivered, (b) transmitted by mail, postage prepaid,
either by registered or certified mail, return receipt requested, (c) delivered
by overnight express courier, for next business day delivery, or (d) transmitted
by telecopy, in each case addressed to the party at the address or telecopier
number set forth by its signature below, or at such other address as may
hereafter be designated in writing by the applicable party by notice to the
other parties. All such notices or other communications shall be deemed to have
been given on (i) if delivered personally, on the date received, (ii) if
delivered by mail, on the earlier of the third business day following the day
sent or the date actually received, (iii) if sent by overnight courier for next
business day delivery, on the next business day following the day sent, or
(iii) if delivered by telecopy, on the date of transmission.

 

-11-



--------------------------------------------------------------------------------

14. Cumulative Rights; No Waivers. Each and every right, remedy and power
granted to the Administrative Agent or the other Senior Lender Parties hereunder
shall be cumulative and in addition to any other right, remedy or power
specifically granted herein, in Loan Documents or now or hereafter existing in
equity, at law, by virtue of statute or otherwise, and may be exercised by the
Administrative Agent or the other Senior Lender Parties, from time to time,
concurrently or independently and as often and in such order as the
Administrative Agent or the other Senior Lender Parties may deem expedient. Any
failure or delay on the part of the Administrative Agent or the other Senior
Lender Parties in exercising any such right, remedy or power, or abandonment or
discontinuance of steps to enforce the same, shall not operate as a waiver
thereof or affect the Administrative Agent’s or the other Senior Lender Parties’
right thereafter to exercise the same, and any single or partial exercise of any
such right, remedy or power shall not preclude any other or further exercise
thereof or the exercise of any other right, remedy or power, and no such
failure, delay, abandonment or single or partial exercise of the Administrative
Agent’s or the other Senior Lender Parties’ rights hereunder shall be deemed to
establish a custom or course of dealing or performance among the parties hereto.

15. Further Assurances. The Parent at any time, and from time to time, after the
execution and delivery of this Agreement, upon the request of the Administrative
Agent and at the expense of the Parent, will promptly execute and deliver such
further documents and do such further acts and things as the Administrative
Agent may reasonably request in order to fully effect the purposes of this
Agreement.

16. Costs and Expenses. Without limiting Section 9.6 of the Credit Agreement,
the Parent agrees to pay all reasonable out-of-pocket costs, fees and expenses
incurred by the Administrative Agent and the other Senior Lending Parties
(including, without limitation, the reasonable fees, charges and disbursements
of counsel, consultants and other agents) in connection with the preparation,
negotiation, administration and enforcement of this Agreement or any amendments,
modifications or waivers of the provisions hereof.

17. Successors and Assigns. This Agreement and the terms, covenants and
conditions hereof shall be binding upon and inure to the benefit of the
Administrative Agent and the Parent, and their respective successors and
assigns; provided, however, the Parent shall not sell, assign, dispose of,
transfer, grant a Lien in or permit the Refinancing of all or any portion of the
Subordinated Obligations unless and until (i) the Administrative Agent, in its
sole discretion, shall have given its prior written consent to such sale,
assignment, disposition, transfer, grant of Lien or Refinancing, and (ii) such
purchaser, assignee, other transferee or Refinancing party shall have expressly
acknowledged in writing, pursuant to a written acknowledgment acceptable to the
Administrative Agent, that the Subordinated Obligations remain subject to the
terms and conditions of this Agreement and such purchaser, assignee, other
transferee or other Refinancing Party shall have agreed that it is bound by this
Agreement and has assumed all of the responsibilities and obligations of the
Parent under this Agreement. The Parent further agrees that if the Borrower
Refinances all or any portion of the Senior Obligations, upon request of the
Administrative Agent or the Borrower, the Parent shall enter into a replacement
subordination agreement with such lender or lenders providing such Refinancing,
with such replacement subordination agreement having terms and conditions
substantially identical to the terms and conditions of this Agreement.

 

-12-



--------------------------------------------------------------------------------

18. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by the Administrative Agent or the Parent
therefrom, shall not be effective in any event unless the same is in writing and
signed by the Administrative Agent, and then such modification, waiver or
consent shall be effective only in the specific instance and for the specific
instance and for the specific purpose given. Any notice to or demand on the
Parent in any event not specifically required of the Administrative Agent
hereunder shall not entitle the Parent to any other or further notice or demand
in the same, similar or other circumstances unless specifically required
hereunder.

19. Miscellaneous. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same instrument. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Agreement.

20. Release. Each of the Borrower and the Parent hereby absolutely and
unconditionally releases and forever discharges the Indemnitees, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower or the Parent has had, now has or may claim to have against any such
Person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Agreement,
whether such claims, demands and causes of action are matured or unmatured,
known or unknown, liquidated, fixed or contingent, or direct or indirect.

21. Governing Law; Jurisdiction. This Agreement shall be governed by the
internal laws of the State of Colorado. The Parent irrevocably (a) agrees that
any suit, action or other legal proceeding arising out of or relating to this
Agreement may be litigated in any state or federal court sitting in Denver,
Colorado, (b) consents to the jurisdiction of each such court in any suit,
action or proceeding, (c) waives any objection which it may have to the laying
of venue of any such suit, action or proceeding in any such courts and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum, and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

-13-



--------------------------------------------------------------------------------

22. Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON
OR PERTAINING TO THIS AGREEMENT.

23. Amendment and Restatement. The Prior Support Agreement shall be and hereby
is amended, superseded and restated in its entirety by the terms and provisions
of this Agreement.

Signature page follows

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Notice Address:   GREEN PLAINS RENEWABLE ENERGY, INC.

Green Plains Renewable Energy, Inc.

450 Regency Parkway Suite 400

Omaha, NE 68114

  By:   /s/ Jerry L. Peters         Attention: Jerry L. Peters, CFO     Name:
Jerry L. Peters Facsimile: (402) 884-8700     Title: CFO E-mail Address:
jerry.peters@gpreinc.com    

 

Notice Address:   GREEN PLAINS HOLDINGS II LLC

Green Plains Holdings II LLC

450 Regency Parkway Suite 400

Omaha, NE 68114

  By:   /s/ Jerry L. Peters         Attention: Jerry L. Peters, CFO     Name:
Jerry L. Peters Facsimile: (402) 884-8700     Title: CFO E-mail Address:
jerry.peters@gpreinc.com    

 

Notice Address:   COBANK, ACB, as Administrative Agent

11422 Miracle Hills Drive, Suite 300

Omaha, NE 68154-4404

  By:   /s/ Doug Jones         Facsimile No. (402) 492-2001     Name: Doug Jones
Attention: Douglas E. Jones     Title: Vice President E-mail Address:
jonesd@cobank.com    

Signature Page to Amended and Restated Support and Subordination Agreement